Citation Nr: 0820596	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  03-32 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to service connection for nerve damage of the 
left arm with resultant left fifth finger amputation. 

2.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the cervical spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1952 to May 1957, June 
1957 to March 1960, and April 1960 to July 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In December 
2007, the veteran appeared at a hearing at the RO before the 
undersigned. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claims.

Initially, the Board notes that during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) pertinent to increased rating claims.  
According to that decision, section 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  A letter complying with the 
requirements set forth above should be should be sent to the 
veteran for his claim for a rating in excess of 20 percent 
for degenerative joint disease of the cervical spine. 

The veteran testified at his hearing that he was treated at 
Fort Dix during service.  He also indicated being treated 
post-service at the VA Medical Center in Philadelphia and 
from Drs. Dorfner and Patel.  (The Board notes that some 
records from Dr. Dorfner's practice have already been 
associated with the claims folder). Because VA is on notice 
that there are additional records that may be applicable to 
the veteran's claims and because these records may be of use 
in deciding the claims, these records are relevant and should 
be obtained.  38 C.F.R. § 3.159(c)(1), (2) (2007); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  A medical 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  

In this case, the veteran contends that his nerve damage of 
the left arm with resultant left fifth finger amputation is 
due to an auto accident in service.  VA afforded the veteran 
an examination in March 2003 for his claim for service 
connection for nerve damage of the left arm with resultant 
left fifth finger amputation.  However, there is no 
indication that the examiner reviewed the claims folder in 
conjunction with the examination nor did the examiner discuss 
the etiology of the veteran's nerve damage of the left arm 
with resultant left fifth finger amputation.  In this regard, 
the Board notes that service treatment records show that the 
veteran was involved in an automobile accident in August 
1971.  Records show that he complained of left sided pain.  
Subsequently, post-active service records dated from March to 
April 1989 noted complaints of left forearm and hand pain; 
diagnoses of neuroproxia and carpal tunnel syndrome were 
noted.  On remand, an examination discussing the relationship 
of the veteran's disability to service must be obtained.  

Accordingly, the case is REMANDED for the following action:

   1.  The RO/AMC shall provide the veteran with a 
notice letter that:

a.	informs him of the information and 
evidence not of record that is 
necessary to substantiate his claim 
for service connected degenerative 
joint disease of the cervical spine;

b.	informs him of the information and 
evidence that VA will seek to 
provide; 

c.	informs him of the information and 
evidence he is expected to provide; 


d.	requests him to provide any evidence 
in his possession that pertains to 
his claim; 

e.	advises him of the criteria for 
establishing a disability rating and 
effective date of award; 

f.	notifies him that, to substantiate 
his claim, he must provide, or ask 
the Secretary to obtain, medical or 
lay evidence demonstrating a 
worsening or increase in severity of 
his service-connected degenerative 
joint disease of the cervical spine 
and the effect that worsening has on 
his employment and daily life;  

g.	provides him with the appropriate 
Diagnostic Codes for rating service-
connected degenerative joint disease 
of the cervical spine; and 

h.	notifies him that, should an increase 
in disability be found, a disability 
rating will be determined by applying 
relevant Diagnostic Code provisions, 
which typically provide for a range 
in severity of a particular 
disability from noncompensable to as 
much as 100 percent (depending on the 
disability involved), based on the 
nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their 
impact upon employment and daily 
life.

2.	Use all available resources, to include the 
assistance of the National Personnel 
Records Center (NPRC), or other agency as 
appropriate, to obtain any outstanding 
records from Fort Dix during the veteran's 
service.  If the search for these records 
is negative, that should be noted and the 
veteran must be informed in writing.

3.	Obtain all of the veteran's treatment 
records from the VA Medical Center in 
Philadelphia.  If these records are no 
longer on file, a request should be made to 
the appropriate storage facility.  All 
efforts to obtain VA records should be 
fully documented, and the VA facilities 
must provide a negative response if records 
are not available. 

4.  With any necessary assistance from the 
veteran, obtain his treatment records from 
Drs. Dorfner and Patel.  All efforts to 
obtain these records should be fully 
documented.

5.    Schedule the veteran for a VA 
examination for the purpose of ascertaining 
whether his nerve damage of the left arm 
with resultant left fifth finger amputation 
is related to his period of active service, 
including the medical records cited herein. 
The claims folder should be made available 
to and reviewed by the examiner prior to 
completion of the examination report, and 
the examination report should reflect that 
the claims folder was reviewed.  

The examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater that the veteran's 
nerve damage of the left arm with resultant 
left fifth finger amputation is related to 
his period of active service, including the 
medical records cited herein.  The examiner 
should provide the rationale for any 
opinion provided.  If such determination 
cannot be made without resort to 
speculation, the examiner should so state.

5.     Then, readjudicate the veteran's claims 
on appeal.  If any decision remains adverse 
to the veteran, provide the veteran and his 
representative with a supplemental 
statement of the case.  Allow the 
appropriate period for response.  The case 
should then be returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



